Order entered September 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01164-CV

    IN RE GREYHOUND LINES, INC., FIRSTGROUP AMERICA, AND DWAYNE
                          GARRETT, Relator

                  Original Proceeding from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05789-C

                                           ORDER
       Before the Court is the unopposed motion of real parties in interest Ruthie Allen,

Stephane Calloway, Robert Claunch, Andre Hudson, Trevor Omer, Joya Ownes, and Killian

Torres for an extension of time to file response to relators’ petition for writ of mandamus. We

GRANT the motion. Real parties in interest and respondent shall file their responses to relators’

petition for writ of mandamus, if any, on or before October 7, 2014.


                                                      /s/   ADA BROWN
                                                            JUSTICE